[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]MEMORANDUM OF DECISION
CT Page 11538
Plaintiff has filed summary judgment motions dated August 23, 1994 and October 13, 1994 against defendant Friedman's three special defenses.
Connecticut Practice Book § 379 does not permit summary judgment against special defenses. The court has reviewed the cases cited by the plaintiff at the time of the request to take these motion on the papers, Brookfield v. Candlewood, 201 Conn. 1
and Avis v. Crown, 165 Conn. 608 and finds them inapplicable to this issue.
Further, the court agrees with the decision in Bycoski v.Gagne, No. CV 93-52555 S, J.D. of Tolland, Hammer, J. dated August 18, 1994.
Accordingly, the motions for summary judgment are denied.
Rittenband, J.